

117 HR 3579 IH: To designate the facility of the United States Postal Service located at 200 East Main Street in Maroa, Illinois, as the “Jeremy L. Ridlen Post Office”.
U.S. House of Representatives
2021-05-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 3579IN THE HOUSE OF REPRESENTATIVESMay 28, 2021Mr. Rodney Davis of Illinois (for himself, Mrs. Bustos, Mr. Bost, Mr. Krishnamoorthi, Mr. Kinzinger, Mr. Rush, Mr. Casten, Ms. Newman, Ms. Underwood, Mr. Foster, Mrs. Miller of Illinois, Mr. LaHood, Mr. García of Illinois, and Ms. Schakowsky) introduced the following bill; which was referred to the Committee on Oversight and ReformA BILLTo designate the facility of the United States Postal Service located at 200 East Main Street in Maroa, Illinois, as the Jeremy L. Ridlen Post Office.1.Jeremy L. Ridlen Post Office(a)DesignationThe facility of the United States Postal Service located at 200 East Main Street in Maroa, Illinois, shall be known and designated as the Jeremy L. Ridlen Post Office.(b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the Jeremy L. Ridlen Post Office.